Citation Nr: 0912585	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-22 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2004 rating decision in which the RO denied, 
inter alia, the Veteran's claims for service connection for 
PTSD, bilateral hearing loss and tinnitus.  In October 2004, 
the Veteran filed a notice of disagreement (NOD) regarding 
the issues of bilateral hearing loss and tinnitus.  In 
January 2005, the RO issued another rating decision 
confirming the denial of service connection for PTSD.  In 
January 2005, the Veteran filed an NOD regarding the denial 
of service connection for PTSD.  A statement of the case 
(SOC)-addressing the issues of PTSD, bilateral hearing loss 
and tinnitus-was issued in May 2005, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in July 2005.

In August 2007, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

In October 2007, the Board remanded the Veteran's claims to 
the RO via the Appeals Management Center (AMC) for further 
action, to include additional development of the evidence.  
After completing the requested development, the RO/AMC 
continued the denial of each claim (as reflected in a 
December 2008 supplemental SOC (SSOC)) and returned these 
matters to the Board for further appellate consideration.





FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  Although the record includes a number of assessments and 
diagnoses of PTSD, the weight of the competent, probative 
evidence establishes that the Veteran does not meet the 
diagnostic criteria for PTSD.  

3.  During service, the Veteran likely had noise exposure 
while serving as a rifleman.  

4.  Although the Veteran has alleged experiencing significant 
in-service noise exposure, there is no evidence of hearing 
loss for several years after service, and the only competent 
opinions addressing the question of whether there exists a 
nexus between alleged in-service noise exposure and the 
Veteran's hearing loss are adverse to the claim.

5.  The Veteran currently has tinnitus, and competent 
evidence indicates that the Veteran's current tinnitus is 
related to noise exposure in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008).

2.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2008).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for service 
connection for tinnitus, the Board finds that all 
notification and development actions needed to fairly 
adjudicate that claim have been accomplished.  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2004 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for PTSD and bilateral hearing loss, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The September 2004 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the April 2004 letter.  A July 2008 letter provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the July 2008 
letter, and opportunity for the Veteran to respond, the 
December 2008 SSOC reflects readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of October 2008 VA 
examinations.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's August 
2007 Board hearing, along with various statements provided by 
the Veteran and his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record is warranted. 

As regards the October 2008 VA mental disorders examination 
conducted pursuant to the Board's October 2007 remand, the 
Board notes that, while the Board instructed that the 
examination was to be conducted by a physician (M.D.), this 
examination was, in fact, performed by a licensed 
psychologist with a PhD.  The Board notes that the Court has 
recently noted that "only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  In 
this case, the Board's instructions have been substantially 
complied with as the examiner, a psychologist, performed the 
requested review and offered a thorough and detailed opinion 
about a disorder within his area of expertise, and because 
the opinion was consistent with the competent evidence of 
record.  The specifics of the examination report will be 
discussed later in this opinion.  

As regards the October 2008 VA examination and opinion 
regarding the etiology of bilateral hearing loss, conducted 
pursuant to the Board's October 2007 remand, the Board notes 
that while the Board instructed that the examination was to 
be conducted by a physician, who was to be provided with 
audiometry testing results prior to the completion of his 
report, audiometry testing was not performed until after the 
report was signed by the physician.  In this case, the 
Board's instructions have been substantially complied with as 
the physician's opinion specifically contemplates the Veteran 
having current bilateral hearing loss.  The later audiometry 
testing showed current bilateral hearing loss.  The Board 
requested an opinion taking into account the Veteran's 
current disability picture, which is that he has bilateral 
hearing loss; such an opinion was offered by the VA 
physician.  It is noted that the audiologist, although not a 
physician, also offered an opinion after audiometry testing 
was performed.  The opinion was the same as the VA 
physician's opinion-that current bilateral hearing loss was 
not related to service.  

For the foregoing reasons, the Board finds that VA has 
substantially complied with the October 2007 remand 
directives, and that no further action in this regard is 
required.  See D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. 
App. at 146-47.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2008).  

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied because 
the preponderance of the evidence establishes that the 
Veteran does not have PTSD. 

The pertinent evidence of record includes the Veteran's 
service treatment records, which include no findings or 
diagnosis of PTSD.  Records of VA and Vet Center treatment do 
include diagnoses of and treatment for PTSD.  

A December 2004 Vet Center assessment states that the Veteran 
appears to meet the criteria for the diagnosis of PTSD, mild 
chronic.  While the assessment relays the relevant history as 
well as the Veteran's claimed stressors, no explanation for 
why the Veteran "appears to meet the criteria for the 
diagnosis of PTSD" is given.  A mental status examination is 
not provided, nor is any other discussion of the Veteran's 
symptomatology.  The assessment does contain a list of some 
of the DSM-IV criteria for PTSD.  The list includes some 
notations that may indicate the presence of certain symptoms.  
Essentially, by the list number of certain symptoms there may 
be an "x"; as in, "(3x)" as opposed to "(3)".  Even if 
the Board considers this an indication that the corresponding 
symptom is present, the list would still not indicate a 
diagnosis of PTSD was warranted as there is no discussion of 
the duration of the disturbance from certain criteria or 
whether the disturbance causes clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning-as is required for a DSM-IV 
diagnosis of PTSD. 

After an August 2005 VA geropsychiatry consultation, which 
included a notation of the history of present illness as well 
as a mental status examination, an Axis I diagnosis of 
dysthymia v. major depression (recurrent) was entered.  At 
similar, subsequent VA outpatient appointments a diagnosis of 
PTSD was suggested.  Specifically, a May 2006 treatment note 
shows an assessment of "pstd/mde (major depressive 
episode)" and notes that the Veteran continues to have 
significant symptoms such as sleep disturbances, dysphoria, 
hypervigilance and recurrent nightmares.  A July 2006 
treatment note shows an assessment of "ptsd/dysthymia."  
Neither treatment note provides a rationale for the 
assessments listing PTSD.  

The Veteran was afforded a VA mental disorders examination in 
October 2008.  The examiner indicated that he had reviewed 
both the claims file and the Veteran's medical records.  The 
relevant history was noted by the examiner.  

During the interview, the Veteran complained of intermittent 
sleep problems.  He did not, however, clearly report the 
frequently PTSD-associated pattern of patrolling his house, 
looking outside, and checking his "perimeter."  The 
examiner found it interesting that the Veteran lived in a 
relatively violent area of St. Louis but indicated that he is 
not concerned too much about what happens in his neighborhood 
as long as people did not "come after me."  The Veteran 
made it clear that if someone did come after him he would 
have to shoot them.  According to the examiner this is 
actually a relatively common pattern of ideation for people 
living in the area the Veteran lives, and no clear nexus to 
Vietnam pathology could be made.  

The Veteran indicated that he may have Vietnam dreams 1 to 2 
times per week, but he also indicated that he may be symptom 
free as far as the dreams are concerned for periods of up to 
5 months.  He said that he always dreamt about death, but 
that the dreams were not only about Vietnam, but were about 
multiple siblings, as well as his parents and extended family 
members, all of whom have died; several of these deaths are 
reported to have occurred in his presence.  He denied 
irritability or difficulty in day to day concentration, and 
hypervigilance behavior patterns were not reported and were 
not in evidence.  There was no clear foreshortening of 
expectations and the Veteran seemed to be socially 
functioning in his environment (e.g., going to church).  
There was no clear report of generalized estrangement.  The 
Veteran's memories of Vietnam were reportedly sharp and 
clear, and there was no evidence for psychogenic amnesia.  
While it was clear from the Veteran's report that he engaged 
in emotional numbing at the time he was in combat, it was not 
clear that numbing had continued, but it was also not 
absolutely clear that there were not some vestiges of the 
numbing remaining.  The Veteran did report being avoidant of 
things that he believes will set off memories of Vietnam.  He 
did not seem to the examiner to have embroidered his cynicism 
and low expectations for the behavior of others into overly 
paranoid ideation.

After a mental status examination was performed, the examiner 
provided Axis I diagnoses of dysthymic disorder and nightmare 
disorder.  In his assessment, the examiner discussed the DSM-
IV criteria for a diagnosis of PTSD.  The examiner noted that 
the Veteran did indicate that he has dreams about Vietnam, 
but these appeared to be part of an ongoing nexus of dreams, 
which largely concerned themes of death and are at least as 
likely to involve family members as they are Vietnam.  The 
examiner also stated that while there was clear evidence that 
the Veteran avoids reminders of military situations, and 
there is good evidence that he did some emotional numbing 
during the time that he was in Vietnam, there is no clear 
evidence that that numbing continues, and the Veteran was 
negative for clear indications of foreshortening, 
estrangement, psychogenic amnesia, and avoidance of 
emotionality.  The Veteran had indicated that he has 
difficulties with sleeping, but has some difficulty in 
attributing this to specific recollected phenomenon.  
According to the examiner, it could; however, be a reflection 
of generalized hypervigilance except for the fact that 
nowhere else is hypervigilant behavior evident.  
Concentration appeared adequately preserved.  The Veteran 
denied irritability.  Accordingly, the examiner stated that 
only one symptom could be elicited in the DSM-IV symptom 
Cluster D and only one, possibly two, could be elicited in 
symptom Cluster C.

The examiner stated that given the possibility that events in 
Albany, Georgia, as well as subsequent death of family 
members have at least as much potential for traumata as 
experiences in Vietnam, it is difficult to make a clear nexus 
to Vietnam as an exclusive event.  At any rate, the examiner 
felt that at the examination the Veteran's narrative did not 
provide a basis on which to opine that he completely and 
rigorously met the diagnostic criteria in the DSM-IV-TR (Text 
Rewrite).  In the examiner's opinion, there was some general 
indication that the Veteran tended to be cynical, 
disillusioned, and periodically dysphoric, and this was, no 
doubt, what was leading to the ongoing diagnosis of dysthymia 
for which the Veteran was being treated.  The examiner 
pointed out that dysthymia was sometimes included with a 
slash mark with PTSD.  According to the examiner, this argues 
that the PTSD symptoms evident were not sufficient for the 
provider to give an independent diagnosis, which calls into 
question whether the presence of the diagnosis in some of the 
progress notes is in any functional way helpful or 
instructive for the purpose of the examination.  

The Board notes that the medical evidence of record contains 
conflicting evidence on the question of whether the Veteran 
actually meets the diagnostic criteria for PTSD.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A 
medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008). 

The Board acknowledges that recent records of VA and Vet 
Center treatment indicate that the Veteran has a diagnosis of 
PTSD; however, such diagnoses are of limited probative value.  
In this regard, the VA treatment notes provided no rationale 
for the assessments given and are therefore of no probative 
value.  See Nieves-Rodriguez, 22 Vet. App. at 300-01.  To the 
extent that the "x's" by the numbers in the Vet Center 
report indicate the presence of certain criteria needed for a 
DSM-IV diagnosis of PTSD, the Board must point out that all 
of the required criteria for a diagnosis were not discussed.  
Hence, the diagnosis is of questionable value and validity.  
Further, the "diagnosis" is somewhat inconclusive in that 
the medical professional stated that the Veteran "appears to 
meet the criteria for the diagnosis of PTSD, mild chronic" 
rather than actually diagnosing PTSD.  
   
Hence, as the medical records that reflect diagnoses of PTSD 
either did not include any rationale or included incomplete 
discussion of the DSM-IV criteria, the Board finds that this 
medical evidence is of little probative value as to the 
question of whether the Veteran actually meets the diagnostic 
criteria for PTSD.  

By contrast, the Board finds probative the opinion of the 
October 2008 VA examiner, who did not diagnose PTSD, but, 
rather indicated that PTSD was not indicated, and the proper 
diagnosis was actually dysthymic disorder and nightmare 
disorder.  The Board notes that the examiner rendered this 
opinion after thoroughly reviewing the claims file and 
medical records and examining the Veteran.  Moreover, the 
examiner specifically discussed the recent diagnoses of PTSD 
in the VA outpatient records, noting that these diagnoses 
could be interpreted as indicating that the symptoms evident 
were not sufficient for the provider to give an independent 
diagnosis of PTSD.  The examiner also specifically explained 
why necessary criteria in the Clusters C and D were not 
shown; hence, a diagnosis of PTSD was not warranted under the 
DSM-IV criteria.   

Based on the foregoing, the Board finds that the most 
probative medical evidence to address whether the Veteran, in 
fact, meets the diagnostic criteria for PTSD according to 
DSM-IV, the medical opinion rendered by the October 2008 VA 
examiner, weighs against the claim.  In this regard, this 
opinion was rendered following review of the claims file and 
medical records and examination of the Veteran, and the 
examiner addressed some of the recent diagnoses of PTSD in 
the claims file. 

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's and his 
representative's written and oral assertions; however, none 
of this evidence provides a basis for allowance of the claim.  
As the appellant and his representative are not shown to be 
other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter, such as 
whether the Veteran's symptoms meet the diagnostic criteria 
for PTSD in accordance with DSM-IV.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

As the preponderance of the competent evidence establishes 
that the first, essential criterion for service connection 
for PTSD-medical diagnosis of the condition in accordance 
with the diagnostic criteria for the condition-is not met, 
service connection for PTSD cannot be established, and the 
Board need not address the remaining criteria for service 
connection for PTSD.  See 38 C.F.R. § 3.304(f).  

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



B. Bilateral Hearing Loss

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  
Specifically, the Veteran's representative asserts in-service 
noise exposure while the Veteran was serving as a rifleman in 
Vietnam resulted in hearing loss and tinnitus. 

The Board notes that the Veteran's service personnel records 
show varying duties during the Veteran's service, including 
as a guard, mess man, general warehouseman, and a rifleman. 

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the record 
presents no basis for a grant of service connection for 
bilateral hearing loss.
 
The Veteran's service treatment records show no complaints of 
hearing loss; in fact, in a report of medical history 
completed by the Veteran in connection with his separation 
examination he denied having had any hearing loss.  Hearing 
loss is not objectively shown during service.  At the October 
1968 separation examination, audiometric testing reportedly 
showed pure tone thresholds, in decibels, as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
0
-5
-
5
LEFT
15
-5
0
-
0

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to the claim, see 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

During a March 2004 VA initial audiological consultation the 
Veteran reported hearing difficulties for the past 20 or so 
years.  Moderate to moderately severe sensorineural hearing 
loss was noted in each ear, with word recognition scores of 
44 percent for the right ear and 40 percent for the left ear.    

The Veteran's records were reviewed by a VA physician in 
October 2008 and the Veteran was interviewed.  The Veteran 
reported in-service noise exposure from artillery and 
gunfire, and that his hearing had been down since that period 
of time.  He had worn a hearing aide for about 3 to 4 years.  
According to the Veteran, after service he did not 
particularly work around any loud noises and had no other 
predisposing conditions for hearing loss in terms of family 
history, toxic drug usage or other post-service noise 
exposure.  The physician noted that the hearing test in 1968 
on discharge was normal, and therefore, he could not 
attribute the Veteran's current hearing loss to his military 
noise exposure in any objective fashion.  The physician 
reiterated that it was his opinion that it is at least as 
likely as not that the Veteran's current bilateral central 
loss is at least as likely as not, not related to his history 
of military noise exposure.  

The Veteran had VA audiometric testing performed by VA later 
in October 2008.  At that time the pure tone thresholds, in 
decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
60
65
70
65
75
LEFT
65
65
65
65
70

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and 52 percent in the left ear.  The 
audiologist stated the results showed a moderate to severe 
sensorineural hearing loss, bilaterally.  The audiologist 
obtained a history from the Veteran, reviewed the Veteran's 
records, and opined that it is not at least as likely as not 
that the Veteran's hearing loss is related to his military 
service.  The audiologist explained that the opinion was 
based on the absence of acoustic damage upon separation from 
the military.  

The above evidence reflects that the Veteran currently has 
bilateral hearing loss to an extent recognized as a 
disability, pursuant to 38 U.S.C.A. § 3.385.  However, a 
nexus between the current hearing loss disability and service 
is not established.  

Here, the post-service evidence does not reflect any 
indication of hearing loss for more than 30 years after 
active military service.  The Board points out that the 
passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Moreover, there is no competent evidence or opinion even 
suggesting that there exists a medical relationship, or 
nexus, between any current hearing loss and the Veteran's 
active duty service, and neither the Veteran nor his 
representative has identified, presented, or alluded to the 
existence of any such medical evidence or opinion.  In short, 
there is no competent medical evidence to support the claim 
for service connection for bilateral hearing loss.  In fact, 
a VA physician and a VA audiologist both opined that the 
Veteran's current bilateral hearing loss is not related to 
his military service.  

In adjudicating this claim, the Board has, along with the 
medical evidence, considered the Veteran's written and oral 
assertions, as well as those advanced by his representative, 
on his behalf; however, none of this evidence provides a 
basis for allowance of the claim.  As indicated above, this 
claim turns on the medical matters of current disability and 
nexus to service-matters within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the appellant and his representative are 
not shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See, e.g., Bostain, 11 Vet. App. at 127, citing 
Espiritu, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. 
at 186 ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim 
for service connection for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, absent any credible supporting evidence 
that bilateral hearing loss is related to service, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C. Tinnitus

The Veteran asserts that his current tinnitus is the result 
of noise exposure in service.  Specifically, he contends he 
was exposure to gunfire and other noise while serving as a 
rifleman.

At a March 2004 VA initial audio consultation the Veteran 
reported hearing bell sounds in his right ear.  At the 
Veteran's August 2007 personal hearing he also described 
having noise in his ear since serving in the Republic of 
Vietnam.  

The Veteran's records were reviewed by a VA physician in 
October 2008 and the Veteran was interviewed.  The Veteran 
reported in-service noise exposure from artillery and 
gunfire.  According to the Veteran, after service he did not 
particularly work around any loud noises.  The physician 
stated that based on the Veteran's history alone, it was his 
opinion that it is as least as likely as not that the 
Veteran's bilateral tinnitus is related to his history of 
loud military noise exposure.  

In this case, service personnel records show that the Veteran 
served as a rifleman during part of his service.  This is 
consistent with the history he provided of being exposed to 
artillery and gunfire noise.  The Board has no other reason 
to doubt the history provided by the Veteran regarding either 
exposure to noise or the existence of a bell sound in his 
ears.  Importantly, the Veteran is competent to testify about 
observable symptoms such as ringing in his ears or tinnitus.  
See Charles v. Principi, 16 Vet. App. 370 (2002)).    

Given the totality of the evidence, to particularly include 
the medical opinion addressed above and the Veteran's lay 
testimony, and resolving all reasonable doubt on the question 
of medical nexus in the Veteran's favor (see 38 U.S.C.A. § 
5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 53-
56), the Board finds that the criteria for service connection 
for tinnitus are met.


ORDER

Service connection for PTSD is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


